     Case: 1:19-cv-01717 Document #: 86 Filed: 12/18/19 Page 1 of 1 PageID #:483

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Watts Coordinated Pretrial Proceedings
                                             Plaintiff,
v.                                                          Case No.: 1:19−cv−01717
                                                            Honorable Andrea R. Wood
Kallatt Mohammed
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 18, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. The Court sets the following briefing schedule on Plaintiff's motion to stay [74]:
Defendants' shall respond by 1/6/2020 and Plaintiff shall reply by 1/13/2020. Status
hearing set for 1/27/2020 at 9:30 AM. The Government's presence is waived at the
1/27/2020 hearing. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
